Title: To George Washington from John Hancock, 20 October 1775
From: Hancock, John
To: Washington, George

 

Sir,
Philada 20. Octr 1775

Captn John Macpherson having informed the Congress, that he had invented a method, by which with their leave, he would take or destroy every ministerial armed vessel in North America, they appointed Govr Hopkins Mr Randolph & Mr J. Rutledge to confer with him on the subject, for he would not consent to communicate the secret to any but a committee & you. These Gentlemen reported, that the scheme in theory appeared practicable, and that though its success could not be relied on without experiment, they thought it well worth attempting on the fleet in & about Boston harbour, their destruction being an object of the utmost consequence. The Congress have therefore directed Capt. Macpherson to repair immediately to Cambridge. They recommend this Matter to your particular attention & request, that if you view it in the light, which the Committee did you will give him all the support & assistance in your power & furnish him with every thing which he may require for this service. I am Sir Your most Obedt servt

John Hancock, Presidt

